Exhibit 10.67

AGREEMENT AND GENERAL RELEASE

On February 16, 2012, eDiets.com, Inc. (the “Company”) and Kevin N. McGrath
(“Departing Executive”), who resides in Boca Raton, Florida, hereby agree to the
terms and conditions set forth below:

 

1 Termination of Employment. Effective February 16, 2012 (the “Termination
Date”), Departing Executive shall resign and therefore be terminated from the
position of President and Chief Executive Officer at the Company pursuant to
Section 8 of that certain employment agreement dated December 30, 2008 between
Departing Executive and the Company (the “Employment Agreement”). Following the
Termination Date, Departing Executive shall not be eligible to participate in,
or be covered by, any employee benefit plan or program offered by or through the
Company and shall not receive any benefits or payments from the Company, except
as specifically set forth in Section 2 below.

 

2 Severance.

 

2.1 Following the Effective Date (as defined in Section 10, below), Departing
Executive will receive severance pay equal to three (3) months of Departing
Executive’s Base Salary in full and final settlement of any and all claims that
Departing Executive has, had or may have against the Company. All severance
payments will be subject to all applicable payroll withholding deductions.
Subject to Departing Executive’s compliance with the terms of Sections 9 and 10
of the Employment Agreement and the terms of this Agreement, the severance will
be paid in installments pursuant to the Company’s regular payroll practices
commencing on the Company’s first regular payroll date after the Effective Date;
provided, that if the Company and Departing Executive have entered into an
agreement providing for the issuance of shares of unrestricted stock in lieu of
cash severance pursuant to the Company’s 2010 Amended and Restated Equity
Incentive Plan, then the terms of such agreement shall govern payment of the
severance to the extent the severance is paid in shares of unrestricted stock.

 

2.2 If Departing Executive is eligible and timely elects continuation coverage
under the Company’s group health plan in accordance with the requirements of
Section 4980B of the Code (“COBRA Coverage”), Departing Executive shall be
required to pay only that portion of the premium Departing Executive paid prior
to the Termination Date for the COBRA Coverage until the first to occur of
(i) the end of August 2012 or (ii) the date Departing Executive first becomes
eligible for coverage under a subsequent employer’s group health plan.

 

2.3 On the Effective Date, all options to acquire shares of the Company’s common
stock previously granted to Departing Executive shall vest in full and shall
remain exercisable for the full term of their grant, notwithstanding any
contrary provision set forth in Departing Employee’s grant agreement relating to
such options.

 

2.4 Without limiting the generality or force or effect of the General Release
provided for in this Agreement, it is explicitly agreed, understood and intended
that any and all payments by the Company pursuant to the provisions of Sections
2.1 and 2.2, above, together with the benefit conferred by Section 2.3, above,
are and shall be deemed to satisfy all claims by Departing Executive for
backpay, frontpay, bonus payments, attorneys’ fees, severance payments, benefits
or compensation of any kind (or the value thereof), costs, liquidated damages,
compensatory damages or punitive damages (under any applicable statute or at
common law) and including but not limited to (i) any claim pursuant to
Section 8(d)(E) and 8(d)(F) of the Employment Agreement, (ii) any right, title
or interest in or to shares of Restricted Stock (as defined in the Employment
Agreement).

 



--------------------------------------------------------------------------------

3 Full Discharge and Settlement. Departing Executive hereby agrees and
acknowledges that the payments provided for in this Agreement:

 

3.1 exceed any payments, benefit, or other thing of value to which Departing
Executive might otherwise be entitled under any policy, plan or procedure of the
Company;

 

3.2 are in full discharge of any and all of the Company’s liabilities and
obligations to Departing Executive, including but not limited to any and all
obligations arising under any alleged written or oral employment agreements,
understandings or arrangements between Departing Executive and the Company;

 

3.3 are in full discharge of any and all claims against the Company or any of
its past, present, or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns and any
of its or their past, present or future parent corporations, subsidiaries,
divisions, affiliates, officers, directors, agents, trustees, administrators,
insurers, attorneys, employees, employee benefit and/or pension plans or funds
(including qualified and non-qualified plans or funds), successors and/or
assigns (whether acting as agents for the Company or in their individual
capacities) for damages of any kind; and

 

3.4 fully and completely settle all claims by Departing Executive against the
Company or any of its past, present, or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds) (whether acting as agents for the Company or in their individual
capacities) for attorney’s fees, costs, disbursements and the like.

Nothing in this Section 3 shall be construed to add to or diminish any vested
right Departing Executive may have as a participant in any employee benefit plan
qualified under § 401 of the Internal Revenue Code, in accordance with
applicable law.

 

4 General Release. Upon execution of this Agreement, Departing Executive shall
provide to the Company an executed and notarized General Release, annexed as
Exhibit A.

 

5 Not Eligible for Re-Employment. Departing Executive recognizes and
acknowledges that by Departing Executive’s termination, the Employment Agreement
has been terminated except as otherwise expressly provided therein and Departing
Executive’s employment relationship with the Company has been permanently and
irrevocably severed. Departing Executive is therefore not eligible for rehire or
re-employment with the Company at any time in the future and hence covenants
that at no time will Departing Executive seek employment with or to be hired by
the Company. Departing Executive acknowledges and agrees that if Departing
Executive does seek such employment or relationship, a rejection will not
constitute a violation of this Agreement or any law, and Departing Executive
will not claim that such rejection is a violation of this Agreement or any law.
Departing Executive acknowledges further that such representation constitutes a
material inducement for the Company entering into this Agreement. Departing
Executive further understands and agrees that, effective on the Termination
Date, Departing Executive no longer has authorization to incur any expenses or
obligations or liabilities on behalf of the Company.

 

6 Representations and Warranties; Non-Disclosure and Non-Disparagement.

 

6.1 Departing Executive represents and warrants to the Company as follows:

 

6.1.1 Departing Executive has waived any relief available to Departing Executive
(including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in the
General Release, annexed as Exhibit A;

 

2



--------------------------------------------------------------------------------

6.1.2 Departing Executive will not seek or accept any award or settlement from
any source or proceeding (including but not limited to any proceeding brought by
any other person or by any government agency) with respect to any claim or right
waived in the General Release annexed as Exhibit A;

 

6.1.3 Departing Executive has been paid and/or received all leave (paid or
unpaid), compensation, wages, bonuses, severance or termination pay,
commissions, notice period, and/or benefits under any benefit plan, program or
policy of the Company or its affiliates to which Departing Executive may be
entitled and that no other remuneration or benefits are due to Departing
Executive, except as set forth in this Agreement;

 

6.1.4 Departing Executive has had no known workplace injuries or occupational
diseases and has been provided any and all leave requested under the Family and
Medical Leave Act;

 

6.1.5 Departing Executive has disclosed to the Company any information Departing
Executive has concerning any conduct involving the Company, and any of its
affiliates or any of their respective employees that Departing Executive has any
reason to believe may be fraudulent or unlawful;

 

6.1.6 To the maximum extent permitted by law, Departing Executive will not, at
any time hereafter, commence, maintain, prosecute in as a party, or permit to be
filed by any other person on Departing Executive’s behalf, any action or
proceeding of any kind (judicial or administrative, on Departing Executive’s own
behalf and/or on behalf of any other person and/or on behalf of or as a member
of any alleged class of person) in any court or agency, or participate in any
action, suit or proceeding (unless compelled by legal process or court order),
against the Company or any of its past, present, or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds), successors and/or assigns (whether acting as agents for the Company or
in their individual capacities), with respect to any claim released pursuant to
the General Release annexed as Exhibit A; and

 

6.1.7 As of the date of this Agreement, Departing Executive has not taken or
engaged in any of the acts described in the foregoing sentences.

 

6.2 If, notwithstanding the foregoing promises, Departing Executive violates
this Section 6, Departing Executive shall be required, to the maximum extent
permitted by law, to indemnify and hold harmless the Company or any of its past,
present, or future parent corporations, subsidiaries, divisions, affiliates,
officers, directors, agents, trustees, administrators, insurers, attorneys,
employees, employee benefit and/or pension plans or funds (including qualified
and non-qualified plans or funds), successors and/or assigns and any of its or
their past, present or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non- qualified plans or funds), successors and/or assigns (whether
acting as agents for the Company or in their individual capacities), from and
against any and all demands, assessments, judgments, costs, damages, losses and
liabilities, and attorneys’ fees and other expenses which result from, or are
incident to, such violation.

 

3



--------------------------------------------------------------------------------

6.3 Nothing in this Agreement shall be construed to prevent Departing Executive
from responding truthfully to a valid subpoena, from filing a charge with, or
participating in, any investigation conducted by a governmental agency including
EEOC and/or any local human rights agency, and/or responding as otherwise
required by law. Nevertheless, by virtue of the foregoing, Departing Executive
has waived any relief available to Departing Executive’s under any of the claims
or causes of action waived and released pursuant to the General Release annexed
as Exhibit A. Except as provided in Section 6.1.1, above, nothing in this
Section 6 is intended or should be construed to apply to any claim pursuant to
the federal Age Discrimination in Employment Act (ADEA).

 

6.4 The terms and conditions of this Agreement and General Release, as well as
the circumstances leading thereto, are and shall be deemed to be fully
confidential and have not previously and shall not hereafter be disclosed by
Departing Executive to any other person or entity, except (i) as may be required
by law; and (ii) that Departing Executive may disclose the existence, terms, and
conditions of this Agreement and General Release to Departing Executive’s
attorney, spouse or domestic partner, and/or accountant, provided that Departing
Executive makes the person to whom disclosure is made aware of the
confidentiality provisions of this Agreement and General Release and such person
agrees to keep the terms of this Agreement and General Release fully
confidential. Departing Executive further agrees not to solicit or initiate any
demand by others not party to this Agreement for any disclosure of the
existence, terms, and conditions of this Agreement.

 

6.5 Departing Executive has not previously and will not hereafter (i) make any
oral or written negative or derogatory statements or disparage or induce others
to disparage (whether or not such statement legally constitutes libel or
slander) the Company or any of its past, present or future parent corporations,
subsidiaries, division, affiliates, current or former officers, directors,
agents, trustees, administrators, insurers, attorneys, employees or agents; or
(ii) engage in any conduct that is in any way injurious to the Company or any of
its past, present or future parent corporations, subsidiaries, division,
affiliates, current or former officers, directors, agents, trustees,
administrators, insurers, attorneys, employees or agents (including without
limitation, any negative or derogatory statements or writings).

 

6.6 Any claim or counterclaim by the Company to enforce this Agreement and
General Release shall not be deemed retaliatory.

 

7 Non-Competition and Confidentiality; Intellectual Property. Departing
Executive acknowledges that the provisions of the Employment Agreement set forth
in Section 9 (Non-Competition) and Section 10 (Confidentiality; Intellectual
Property) remain valid and binding on Departing Executive.

 

8 Cooperation. Departing Executive agrees to be available to cooperate with the
Company and its attorneys in connection with any matter that Departing Executive
worked on during Departing Executive’s employment with the Company or with any
investigation of any claims against the Company. Departing Executive understands
and agrees that this cooperation includes, but shall not be limited to, being
available to the Company and its attorneys upon reasonable notice for interviews
and factual investigations; appearing at the Company’s request to give
testimony; volunteering to the Company pertinent information; and turning over
all relevant documents to the Company that are or may come into Departing
Executive’s possession.

 

9

No Admission. The making of this Agreement is not intended, and shall not be
construed, as an admission that the Company or any of its past, present, or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns and any of its or their
past, present or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified

 

4



--------------------------------------------------------------------------------

  and non-qualified plans or funds), successors and/or assigns (whether acting
as agents for the Company or in their individual capacities), has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrongdoing whatsoever against Departing
Executive or otherwise.

 

10 Effective Date. This Agreement and General Release shall not become effective
until the eighth day following Departing Executive’s signing of this Agreement
and General Release (the “Effective Date”) and Departing Executive may at any
time prior to the Effective Date revoke this Agreement and General Release by
giving notice in writing of such revocation to Kevin A. Richardson, II, Chairman
of the Board of Directors of the Company. In the event that Departing Executive
revokes the Agreement and/or General Release prior to the Effective Date, this
Agreement and General Release, and the promises contained therein, shall
automatically be deemed null and void.

 

11 Departing Executive has been advised in writing to consult with an attorney
before signing this Agreement and General Release. Departing Executive has been
afforded the opportunity to consider the terms of this Agreement and General
Release for twenty-one (21) days prior to its execution, which opportunity
Departing Executive will be deemed to waive if Departing Executive chooses to
sign this Agreement and General Release prior to the expiration of such 21-day
period. Departing Executive has read this Agreement and General Release in its
entirety and fully understands all of its terms and their significance.
Departing Executive has signed this Agreement and General Release voluntarily
and of Departing Executive’s own free will, and Departing Executive intends to
abide by its provisions without exception.

 

12 As of the Company’s receipt of this Agreement and General Release fully
executed by Departing Executive, Departing Executive will have returned to the
Company all property belonging to the Company, including but not limited to
laptop, cell phone, beeper, keys, card access to the building and office floors,
Employee Handbook, credit card(s), phone card(s), rolodex (if provided by the
Company), computer user name and password, disks and/or voicemail code.
Departing Executive further acknowledges and agrees that the Company shall have
no obligation to make the payments or confer the benefits referred to in
Sections 2.1, 2.2 and 2.3 of this Agreement unless and until Departing Executive
has satisfied all Departing Executive’s obligations pursuant to this Section.

 

13 Enforceability.

 

13.1 If, at any time after the date of the execution of this Agreement and
General Release, any provision of this Agreement shall be held to be illegal,
void or unenforceable, such provision shall be of no force and effect. However,
the illegality or unenforceability of such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement. Further, if, pursuant to the forum selection clause in Section 15.2
below, the tribunal should determine that any portion of this Agreement is
overbroad or unreasonable, such provision shall be given effect to the maximum
extent possible by narrowing or enforcing in part that aspect of the provision
found overbroad or unreasonable. Additionally, Departing Executive agrees that
any breach by Departing Executive of Sections 4, 6, or 8 or Sections 9 or 10 of
the Employment Agreement, shall constitute a material breach of this Agreement
as to which the Company may seek all relief available under the law including
attorney’s fees and costs (if it is the prevailing party). In addition to any
other remedies provided in this Agreement, Departing Executive understands that
in the event of a breach of this Agreement by Departing Executive, Departing
Executive shall forfeit any other payment or benefit by the Company specified in
Section 2 of this Agreement that has not been paid at the time of the breach.
Notwithstanding the foregoing, Departing Executive agrees that the Company may
continue to enforce the provisions of this Agreement.

 

13.2

Upon any finding by the tribunal, pursuant to the forum selection clause in
Section 15.2 below, that the release or covenants provided for by Sections 4,
6.1 and/or Exhibit A of this Agreement are illegal, void, or unenforceable,
Departing Executive agrees, at the Company’s request, either to

 

5



--------------------------------------------------------------------------------

  return promptly to the Company the amount paid to Departing Executive pursuant
to this Agreement or to execute a release, waiver and/or covenant of comparable
scope that is legal and enforceable. Further, if Departing Executive seeks to
challenge the validity of or otherwise vitiate this Agreement or any provision
thereof (including, without limitation Sections 4, 6.1 and/or Exhibit A),
Departing Executive shall, as a precondition, be required to repay to the
Company, to the maximum extent permitted by law, the amount paid to Departing
Executive pursuant to this Agreement. Nothing in this Section 13.2 is intended
or should be construed to apply to any claim pursuant to the federal Age
Discrimination in Employment Act (ADEA).

 

14 Entire Agreement. Except for the Severance Plan, which shall remain in full
force and effect, this Agreement and General Release constitutes the complete
understanding between the parties and supersedes all prior agreements between
the parties and may not be changed orally. To the extent that any provision of
the eDiets.com, Inc. Severance Pay Plan is in conflict with any provision
contained herein, the Company shall have the right to enforce the agreement that
affords it the greater right or protection. Departing Executive acknowledges
that neither the Company nor any representative of the Company has made any
representation or promises to Departing Executive other than as set forth
herein. No other promises or agreements shall be binding unless in writing and
signed by the parties.

 

15 Governing Law; Disputes.

 

15.1 This Agreement and General Release shall, for all purposes, be enforced,
governed and interpreted by the laws of the State of Florida without regard to
Florida’s conflict of laws principles.

 

15.2 With the exception of a breach of the provisions of Section 6.1 by
Departing Executive for which the Company may file a civil action seeking
damages and immediate injunctive relief, any other controversy or claim arising
out of or relating to this Agreement and General Release, or the breach thereof,
including any issue of attorneys’ fees, shall be settled by a confidential
arbitration conducted in Broward County, Florida, pursuant to the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes, with the additional proviso that all steps necessary to ensure the
confidentiality of the proceedings and the arbitrator’s award will be added to
the basic rule requirements. The parties expressly agree to waive their right to
have a circuit court determine the issue of attorneys’ fees pursuant to §
682.11, Fla. Stat. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Both parties agree that no
other forum other than a mutually agreed upon one or the American Arbitration
Association will be utilized to resolve any dispute and the resort to any other
forum is a breach of this Agreement and General Release.

 

16 Miscellaneous.

 

16.1 This Agreement and General Release may be executed in several counterparts,
each of which shall be deemed as an original, but all of which together shall
constitute one and the same instrument.

 

16.2 This Agreement and General Release is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

 

16.3 The section numbers and headings contained herein are for convenience only
and shall not affect the meaning or interpretation of this Agreement and General
Release.

 

16.4 Should any provision of this Agreement and General Release require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement and General Release shall not apply a
presumption that the provisions hereof shall be more strictly construed against
one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the Agreement and General
Release, it being agreed that all parties have participated in the preparation
of all provisions of this Agreement and General Release.

 

6



--------------------------------------------------------------------------------

16.5 The parties agree that this Agreement and General Release may be used as
evidence only in a subsequent proceeding in which any of the parties allege a
breach of this Agreement and General Release.

 

16.6 In response to any requests for a reference on Departing Executive by a
prospective employer, the Company agrees to provide a neutral reference that
includes only Departing Executive’s dates of employment and last position held.
If requested in writing by Departing Executive, the Company will also provide
Departing Executive’s last salary.

 

eDiets.com, Inc. By:  

/s/ Kevin A. Richardson, II

Name: Kevin A. Richardson, II Title: Chairman

/s/ Kevin N. McGrath

Name: Kevin N. McGrath

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

General Release executed on the notarization date set forth below, by Kevin N.
McGrath (“Departing Executive”);

For and in consideration of the promises set forth in the Agreement and General
Release between eDiets.com, Inc. (the “Company”) and Departing Executive, dated
February 16, 2012 (“Agreement”), including the benefits as set forth therein,
and for other valuable consideration as set forth in the Agreement, Departing
Executive, for Departing Executive and for Departing Executive’s heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter, collectively referred to as “Releasors”), hereby forever release
and discharge the Company and any of its past, present, or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds), successors and/or assigns and any of its or their past, present or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns (whether acting as
agents for the Company or in their individual capacities) (collectively referred
to as “Releasees”) from any and all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local, or otherwise),
whether known or unknown, by reason of any act, omission, transaction or
occurrence which Releasors ever had, now have or hereafter can, shall or may
have against Releasees up to and including the date of the execution of this
General Release.

Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:

 

  (i) any and all claims relating to that certain employment agreement dated
December 30, 2008 between Departing Executive and the Company, Departing
Executive’s employment by the Company, the terms and conditions of such
employment, employee benefits related to Departing Executive’s employment, the
termination of Departing Executive’s employment, and/or any of the events
relating directly or indirectly to or surrounding such termination;

 

  (ii) any and all claims of discrimination, harassment, whistle blowing or
retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including without limitation, all claims under The Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42 USC §§
1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Sarbanes-Oxley Act of 2002, the Florida Civil Rights Act of 1992
f/k/a Human Rights Act of 1977, Fla. Stat. § 760.01 et seq.; Florida Equal Pay
Law, Fla. Stat. § 448.07, Fla. Stat. § 725.07; Florida AIDS Act, Fla. Stat. §
760.50; Florida Law Sickle-Cell Trait Discrimination Law, Fla. Stat. §§ 448.075,
448.076; Florida Private Whistleblower Protection Law, Fla. Stat. § 448.101 et
seq.; Florida Public Whistle-Blower’s Act, Fla. Stat. § 112.3187 et seq.;
Florida Worker’s Compensation Retaliation Law, Fla. Stat. § 440.205; Florida
Unpaid Wages Law, Fla. Stat. § 448.08; Florida Minimum Wage Act, Fla. Stat. §§
448.109, 448.110; Florida Leave to Victims of Domestic Violence Act, Fla. Stat.
§ 741.313, and waivable rights under the Florida Constitution;

 

  (iii) any and all claims for wrongful discharge or retaliatory discharge;

 

8



--------------------------------------------------------------------------------

  (iv) any and all claims for damages of any kind whatsoever, including without
limitation compensatory, punitive, treble, liquidated and/or consequential
damages;

 

  (v) any and all claims under any contract, whether express or implied;

 

  (vi) any and all claims for unintentional or intentional torts, for emotional
distress and for pain and suffering;

 

  (vii) any and all claims for violation of any statutory or administrative
rules, regulations or codes;

 

  (viii) any and all claims for attorneys’ fees, costs, disbursements, wages,
bonuses, benefits, severance pay, PTO and/or the like;

that Releasors ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this General Release.

This General Release may not be changed orally.

Departing Executive represents and warrants that Departing Executive has had the
opportunity to consult with an attorney before signing this General Release;
that Departing Executive has had the opportunity to consider the terms of this
General Release; and that Departing Executive has executed this General Release
after consulting with an attorney of Departing Executive’s choice, who has
answered to Departing Executive’s satisfaction any and all questions Departing
Executive has regarding this General Release, its terms and consequences.
Departing Executive further represents and warrants that Departing Executive has
read this General Release in its entirety, fully understands all of its terms,
and voluntarily assents to all terms and conditions contained herein.

 

/s/ Kevin N. McGrath

Name: Kevin N. McGrath

 

9